Case 7:17-cv-00492-EKD Document 1438 Filed 05/21/20 Page 1 of 2 Pageid#: 34386




                      IN THE UNITED STATES DISTRICT COURT FOR
                          THE WESTERN DISTRICT OF VIRGINIA
                                 ROANOKE DIVISION

  MOUNTAIN VALLEY PIPELINE, LLC,    )
                                    )
       Plaintiff,                   )
                                    )
   v.                               )                Civil Action No. 7:17-cv-00492
                                    )
  EASEMENTS TO CONSTRUCT,           )                By: Elizabeth K. Dillon
  OPERATE, AND MAINTAIN A           )                    United States District Judge
  NATURAL GAS PIPELINE OVER         )
  TRACTS OF LAND IN GILES COUNTY, )
  CRAIG COUNTY, MONTGOMERY          )
  COUNTY, ROANOKE COUNTY,           )
  FRANKLIN COUNTY, AND              )
  PITTSYLVANIA COUNTY, VIRGINIA, et )
  al.,                              )
                                    )
       Defendants.                  )

                                             ORDER

        For the reasons stated in the accompanying memorandum opinion, it is hereby

 ORDERED as follows:

        1.     MVP’s motion for attorney’s fees and expenses against John and Jane Doe Tree-

 sitters (Dkt. No. 929) is GRANTED;

        2.     John Doe Tree-sitter shall reimburse MVP in the amount of $9,096.00 for

 attorney’s fees and $323.99 for expenses;

        3.     Jane Doe Tree-sitter shall reimburse MVP in the amount of $2,160.00 for

 attorney’s fees and $323.99 for expenses.
Case 7:17-cv-00492-EKD Document 1438 Filed 05/21/20 Page 2 of 2 Pageid#: 34387




         The Clerk shall send a copy of this order and the accompanying memorandum opinion to

 counsel of record for MVP. 1

         Entered: May 21, 2020.



                                                          /s/ Elizabeth K. Dillon
                                                          Elizabeth K. Dillon
                                                          United States District Judge




         1
            Because the Tree-sitters have never appeared in this court, no counsel has ever entered an
 appearance on their behalf, and the court does not have any address for them, the Clerk will not be
 directed to provide a copy of this order and opinion to them.


                                                      2
